Citation Nr: 0000212	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
cause of death.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1942 and from May 1945 to June 1946.  He was a prisoner 
of war (POW) from April to June 1942.  

In September 1989, the Board of Veterans' Appeals (Board) 
affirmed the June 1971 and subsequent decisions from the 
Manila, Philippines, Department of Veterans' Affairs (VA) 
Regional Office (RO) to deny the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Affairs (Court), 
which dismissed the appeal in May 1991 for lack of 
jurisdiction.  

In April 1994, the Court affirmed the January 1993 decision of 
the Board to not reopen the claim of entitlement for service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision; she did not appeal.  

In April 1997, the Court affirmed the April 1996 decision of 
the Board to not reopen the claim of entitlement for service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision; she did not appeal.  

This matter is now before the Board on appeal from an April 
1998 decision from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) to not reopen the 
appellant's claim for service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  In a May 1991 determination, the Court indicated that it 
lacked jurisdiction over an appeal from the Board's September 
1989 decision.  

2.  In April 1994, the Court affirmed the Board's January 
1993 decision not to reopen the claim of entitlement to 
service connection for the cause of the veteran's death. 

3.  In April 1997 the Court affirmed the Board's April 1996 
decision not to reopen the claim of entitlement to service 
connection for the cause of the veteran's death. 

4.  Service connection was not in effect for any disability 
at the time of the veteran's death.  

5.  The veteran died in December 1968; the certificate of 
death stated that the cause of death was pulmonary 
tuberculosis (PTB).  

6.  Evidence submitted subsequent to the April 1996 Board 
decision, upheld in the April 1997 Court decision, is not 
probative of the issue of entitlement to service connection 
for the cause of the veteran's death or is duplicative of 
evidence previously considered.  


CONCLUSIONS OF LAW

1.  The Board's April 1996 decision, affirmed in the April 
1997 Court decision, denying entitlement to service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

2.  The evidence received since the Board's April 1996 
decision, affirmed by the Court in April 1997, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence at the time of the Court's April 
1997 decision follows.

The veteran served on active duty from December 1941 to June 
1942 and from May 1945 to June 1946.  The veteran was a POW 
from April 1942 to June 1942.  Service medical records 
disclosed that May 1945, June 1946, and November 1946 
examinations of the lungs yielded normal results.  The May 
1945 personnel affidavit stated that the veteran contracted 
malaria in February 1942.  The November 1945 personnel 
affidavit stated that the veteran had suffered no illnesses.  
A June 1956 private x-ray report noted fluoroscopic findings 
in October 1949 of an exudative lesion at the supra and 
infraclavicular region of the right and left lungs.  

According to the certificate of death, PTB was the cause of 
the veteran's death in December 1968, and there were no other 
underlying causes noted.  The appellant was the veteran's 
spouse at the time of his death.  

The June 1969 endorsement of the chief registrar of the V. 
Luna General Hospital stated that the veteran had been 
confined from April to August 1950.  

The VARO originally denied the appellant's claim for 
dependency and indemnity compensation (DIC) in June 1971 
because PTB was first shown on the veteran's death 
certificate 22 years after service and was not related to 
service.  In January 1976, the VARO received a letter from 
the appellant that requested that her claim for DIC be 
reopened.  Attached to the letter were several documents 
including two affidavits from medical doctors.  In an 
affidavit dated January 1973, Cristomo N. Arjona, M.D., 
claimed that in 1942 he had treated the veteran for PTB while 
they were POW's together and for a short period of time after 
they were released.  Braulio A. Borlaza, M.D., in an 
affidavit dated July 1956, testified that he had diagnosed 
the veteran with moderately advanced PTB in January 1944.  
The VARO sent the appellant a letter requesting that she 
provide the clinical records of treatment and any x-rays to 
confirm Dr. Borlaza's diagnosis.  In March 1976, the 
appellant informed the VARO that she could not provide the 
requested documentation because Dr. Borlaza had died in 1973 
and his medical records had been destroyed.  The VARO 
subsequently denied her claim to reopen because she had not 
submitted new and material evidence.  The appellant did not 
timely appeal the VARO's decision.  

In June 1988, the appellant filed a claim to reopen, together 
with a copy of the veteran's death certificate.  In October 
1988, the VARO denied the appellant's claim to reopen for 
lack of new and material evidence.  In September 1989, the 
Board denied the appellant's claim on the merits because the 
evidence of record did not demonstrate that the veteran had 
suffered from PTB during service or during the 3-year 
presumptive period after discharge from service.  The Board 
reviewed the affidavits of Dr. Arjona and Dr. Borlaza, 
originally submitted to the VARO by the appellant in 1976, 
and found that the affidavits were not material because they 
were not supported by clinical evidence.  In May 1991, this 
Court dismissed the appellant's appeal because she had filed 
her Notice of Disagreement prior to November 18, 1988.

In January 1993, the Board again denied the appellant's 
application to reopen her claim.  The sole evidence that the 
appellant presented was her personal testimony that the 
veteran's death from PTB was related to military service.  In 
April 1994, the Court affirmed the Board's decision because 
the appellant, as a layperson, was not competent to provide a 
probative diagnosis as to the onset of the veteran's PTB.  

In May 1994, the appellant wrote a letter to the VARO and 
again requested that her claim for DIC be reopened.  Attached 
to her letter was a statement from Virginia Estrada, M.D., 
which stated that she had treated the veteran from 1947 to 
1966, for PTB, far advanced, bilateral.  The VARO denied the 
appellant's claim because the doctor's statement was 
cumulative of evidence already in the record and provided no 
new basis for reopening the claim.  In April 1995, the 
appellant submitted a medical certificate from Vincente N. 
Sta. Maria, M.D., which stated that he had treated the 
veteran from 1947 to 1960 for PTB.  In May 1995, the VARO 
denied the appellant's claim because Dr. Sta. Maria's 
statement was based on memory and not supported by actual 
clinical records with appropriate diagnostic procedures.  

In April 1996, the Board again denied the appellant's 
application to reopen her claim because the statements from 
Dr. Estrada and Dr. Sta. Maria were cumulative of the 
evidence of record.  In April 1997, the Court affirmed the 
Board's decision because the statements were not material 
evidence.  Without verification by acceptable clinical 
studies or findings, the statements were not competent 
evidence of PTB.  

The evidence submitted since the Court's April 1997 decision 
follows.  

In August 1997, the appellant wrote a letter to the VARO and 
again requested that her claim for DIC be reopened.  In 
January 1998, the appellant submitted a summary of the 
veteran's medical records from A. Gallante, R.RN., of the 
M.C. Navarro Memorial Clinic, that stated that the February 
1965 impression was PTB, ischemic heart disease, and 
congestive heart failure secondary to beriberi and a history 
of antiaminesis secondary to malnutrition during World War 
II.  The February 1965 electrocardiogram report stated that 
the diagnoses were PTB, ischemic heart disease, and beriberi 
heart disease.  The December 1965 impression was PTB and 
beriberi heart disease.  The November 1967 impression was PTB 
and congestive heart failure secondary to beriberi and 
hypovitaminosis due to malnutrition during World War II.  The 
March 1968 impression was PTB and heart disease secondary to 
beriberi.  The October 1968 impression was chronic 
hypovitaminosis, pulmonary koch, and congestive heart failure 
(beriberi heart disease).  

In the September 1998 appeal, the appellant stated that the 
veteran smoked more than 3 packs of cigarettes per day before 
he entered military service and she believed that smoking 
affected her husband's PTB and other illnesses.  She alleged 
that her husband used to complain of chest pain most of the 
time, shortness of breath, and swelling of his feet and ankle 
joints.  The appellant alleged that heart sickness was the 
underlying cause of the veteran's death.  

The RO received a March 1999 affidavit from L.A. and A.L., 
who lived in the same town as the veteran and were fellow 
POWs with the veteran for more than 30 days.  While in 
captivity, both men personally observed that the veteran 
suffered weak lungs, dysentery, malaria, dyspnea, swelling of 
lower extremities with localized edema, and swelling of legs, 
feet, and ankle joints.  After the war, both men were 
neighbors of the veteran.  They observed him smoking almost 3 
packs of cigarettes per day.  The two men stated that the 
veteran had shortness of breath and a terrific cough due to 
PTB, chest pain, and heart sickness.  


Criteria

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312. 
(1999).  In order to establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either 
the principal cause of death or a contributory cause of 
death.  

Except as provided in 38 U.S.C. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

The appellant has presented new evidence that was not in the 
record at the time of the April 1996 Board and April 1997 
Court decision: 1) a January 1998 summary of the veteran's 
medical records from Nurse Gallante of the M.C. Navarro 
Memorial Clinic; 2) the September 1998 appeal lay statement 
from the appellant; and 3) the March 1999 affidavit from of 
the veteran's fellow POWs.  

The January 1998 summary and the September 1998 lay statement 
are not cumulative because the record previously contained no 
post-service medical records from the M.C. Navarro Memorial 
Clinic or lay statements regarding the veteran's smoking 
habits.  The March 1999 affidavit, however, is cumulative 
because the death certificate stated that the cause of death 
was PTB, and the record previously included statements that 
the veteran was treated for PTB after service.  

Although new, the January 1998 summary and September 1998 lay 
statement are not material.  The January 1998 summary of 
medical records is not material because the earliest 
diagnosis of PTB in February 1965 is over 15 years past the 
3-year post-service presumptive period.  The appellant's 
September 1998 lay statement that smoking affected the 
veteran's PTB and other illnesses is not material or 
probative because, although she is competent to make 
observations about the quantity of cigarettes smoked and 
swelling of the veteran's joints, she is a lay person and is 
not qualified to render a medical opinion that smoking caused 
the veteran's PTB or other illnesses.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

In addition, the cumulative affidavit from the veteran's 
fellow POWs is not material.  Although the affidavit stated 
that the veteran was treated for PTB after service, the 
affidavit does not show that the veteran was diagnosed with 
PTB during service or within the presumptive post-service 3-
year period.  Although the two fellow POWs alleged that the 
veteran had dysentery, malaria, dyspnea, and heart sickness, 
the physician who presided at the veteran's death stated no 
underlying causes of death other than PTB on the death 
certificate.  The POWs statements regarding the veteran's 
illnesses are not material or probative because, although 
they are competent to make observations about the swelling of 
the veteran's legs, feet, and ankle during captivity and the 
veteran's cough after service, they are lay persons who are 
not competent to render medical diagnoses or to state the 
causes of the veteran's illnesses.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-495.  



ORDER

New and material evidence not having been submitted to reopen 
the previously denied claim of service connection for the 
veteran's cause of death, service connection remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

